Citation Nr: 0528749	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for residuals of a 
heart attack, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for an ulcer 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for an ulcer 
disability, diabetes mellitus claimed due to exposure to 
herbicides, and hypertension and residuals of a heart attack 
claimed as secondary to diabetes mellitus, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Depression was not manifested during the veteran's active 
duty service, nor is this disability otherwise related to 
service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished adequate VCAA notice to the veteran 
regarding the issue of entitlement to service connection for 
depression in a letter dated in November 2003.  Because the 
VCAA notice in this case was not provided to the appellant 
prior to the RO decision from which he appeals, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case with respect to the issue of entitlement to service 
connection for depression.  In the November 2003 letter, as 
well as the July 2003 statement of the case and October 2004 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board also notes that the letters 
referenced above implicitly notified the claimant of the need 
to submit any pertinent evidence in his possession.  In this 
regard, the claimant was advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded the opportunity to 
attend a hearing, which he declined.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  In 
fact, the veteran stated in writing in December 2004 that he 
had no additional evidence to furnish and requested expedited 
submission of his appeal to the Board. 

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim for entitlement to service connection for depression 
and that adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the 
merits.  

II.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132; 
see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. Cir. 
2004) (requiring that VA show clear and unmistakable evidence 
of both a preexisting condition and a lack of in-service 
aggravation to cover the presumption of soundness under 38 
U.S.C.A. §§ 1111, 1132); VAOPGCPREC 3-2003 (July 16, 2003).  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  38 C.F.R. § 3.3.04(b) 
(providing that the term "noted" denotes "only such 
conditions as are recorded in examination reports.").  See 
also Crowe v. Brown, 7 Vet. App. 238, 244 (1994) (maintaining 
that "noted" includes only those conditions that are recorded 
on the medical induction exam and not those statements of 
medical histories recorded at the time of the induction 
exam).

The veteran's service medical records include a January 1968 
Report of Medical History containing the veteran's report of 
having a history of depression or excessive worry.  However, 
his January 1968 enlistment examination report shows a normal 
clinical psychiatric examination.  In view of this and the 
lack of medical evidence establishing a pre-existing 
psychiatric disability, the veteran is presumed to have been 
in sound condition at the time of his entry into service.  
See 38 U.S.C.A. §§ 1112, 1137.  

With the exception of the January 1968 Report of Medical 
History noted above, the veteran's service medical records 
are devoid of complaints or treatment of a psychiatric 
nature.  Moreover, his May 1971 separation examination report 
shows a normal clinical psychiatric evaluation.  

The earliest postservice medical records of a psychiatric 
nature are private clinic records dated in September 1993.  
These records show that the veteran took Tylenol # 4 two 
hours earlier and was presently experiencing anxiety and a 
little shaking.  He was assessed as having a panic attack.  
He returned to the clinic the next day and reported feeling a 
lot better.  His medications included Xanax.  Also on file is 
a medication list dated in March 2002 showing that the 
veteran had been prescribed a three month supply of Prozac.  

Despite some postservice medical evidence of psychiatric 
treatment and medication noted above, there is no medical 
evidence linking a present psychiatric disability to service, 
nor is there any evidence of psychiatric problems in service.  
Moreover, the VCAA letters alerted the veteran that he had to 
submit competent evidence to connect his claimed disability 
to service; however, he has not done so.  See 38 C.F.R. § 
3.159 (2004).

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the claimed depression is 
related to service.  It follows that there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for depression is denied.


REMAND

The veteran contends that he was exposed to Agent Orange 
while serving in Vietnam and seeks service connection for 
diabetes mellitus as a result.  Postservice medical records 
show that the veteran has diabetes mellitus.  Under the 
provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed 
to an herbicide agent, including Agent Orange, during active 
military, naval, or air service and has a disease listed in 
38 C.F.R. § 3.309(e), such disease shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of § 
3.307(d) are also satisfied.  These diseases include type II 
diabetes.  The veteran also seeks service connection for 
hypertension and residuals of a heart attack as secondary to 
diabetes mellitus.  38 C.F.R. § 3.310.

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also 
VAOPGCPREC 27-97.  

In denying the veteran's claim for service connection for 
diabetes mellitus, the RO found that the veteran did not meet 
the criteria under for service in the Republic of Vietnam 
under § 3.307(a)(6)(iii), and therefore the presumptive 
regulations under 38 C.F.R. 38 C.F.R. § 3.309(e) are 
inapplicable.  Specifically, the RO verified the veteran's 
report of serving aboard the USS Shangri-LA during the 
Vietnam conflict, but determined that it never docked in the 
Republic of Vietnam.  In this regard, the RO noted in the 
October 2004 supplemental statement of the case that the "US 
NAVY had a strict policy which forbade any 'capital ship', 
(large, expensive, hard to replace, and easy targets, 
including battleships, aircraft carriers and heavy cruisers) 
from docking in shallow water harbors of the Republic of 
Vietnam."  

However, after the issuance of the October 2004 supplemental 
statement of the case, in January 2005, the veteran's 
representative submitted information from a US Naval 
historical web site showing that the carrier that the veteran 
served on in service, the USS Shangi-La, had entered the 
Republic of South Vietnam territorial waters and stood into 
the harbor of DaNang.  It is further noted that this was the 
only incident known of a U.S. aircraft carrier entering a 
port area in South Vietnam.  This information is relevant to 
the question of the veteran's exposure to herbicides in 
Vietnam.  Since this new evidence was not accompanied by a 
written waiver of review of such evidence by the RO and, in 
fact, the veteran's representative specifically requested in 
September 2005 that the evidence be reviewed by the RO in the 
first instance, the case must be remanded for such review.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affair, 327 F. 3d 1339 (Fed. Cir. 2003). 

In regard to the claimed ulcer disability, the veteran's 
service medical records reflect some gastrointestinal 
treatment and complaints, including an impression of 
"possible ulcer" in February 1971.  Moreover, a private 
postservice medical record in September 1993 shows that the 
veteran was given a sample of Zantac.  This medication is 
indicated for treating certain types of ulcers as well as 
other gastrointestinal conditions.  See Physicians Desk 
Reference (PDR Electronic Library version).  In view of this 
evidence, the veteran must be afforded a VA examination to 
determine whether he has a present ulcer disability related 
to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.303.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the presence and etiology of 
the claimed ulcer disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with this 
examination.  The examiner should clearly 
report all clinical findings.  The 
examiner should specifically comment on 
whether the veteran has a present ulcer 
disability and, if so, whether it is at 
least as likely as not (50 percent degree 
of probability or higher) that such 
disability is related to the veteran's 
service. 

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety, 
to include the US Naval carrier 
information submitted by the veteran's 
representative in January 2005.  The RO 
should then determine if the veteran's 
claims for service connection for 
diabetes mellitus, hypertension and 
residuals of a heart attack claimed as 
secondary to diabetes mellitus, and an 
ulcer disability can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


